Baldwin, J.
A railroad company which is operating a railroad in its possession has the ordinary right belonging to every owner of real estate to exclude from entry upon it all who come without its consent and can show no superior lega] title. A right of entry exists in all who wish to avail themselves of its services as a common carrier and enter for that purpose at a proper place, so long as they conduct themselves with propriety and pay due regard to such reasonable regu*146lations as it may have made and published for the orderly and prudent management of its business. It is for their especial use that it is permitted to maintain its stations and station grounds; and the law establishes a light of entry in their favor, independent of any contractual relation between them and the company.
It appears from the complaint that the plaintiff, by its board of directors, adopted a regulation, excluding from its station grounds all persons who without special permission in writing should come to solicit the carriage of passengers or their luggage. The defendant, knowing the regulation, soon afterwards entered upon its station grounds in Middle-town to solicit business of that description, and did solicit it successfully. He has since repeatedly made similar entries for the same purpose, and threatens to continue them daily and many times a day. The plaintiff has been greatly damaged by this course of conduct, but the defendant has not sufficient property subject to execution, to answer in damages, should the plaintiff sue at law. For that reason and to avoid a multiplicity of suits a remedy is sought by injunction.
The main question to be determined is whether the regulation was a reasonable one. It contains two prohibitions: one against soliciting business upon station grounds, and the other against plying there the business of a carrier of passengers or luggage. The former, a violation of which is charged against the defendant, applies to every person, whatever may be his ordinary occupation; the latter only to two classes of carriers.
The extent of the land about a passenger station which may be appropriated as station grounds is determined by the railroad company, with the approval of the proper authorities of the State, in view of the number of those who will probably have lawful occasion to use the station from time to time, and the accommodations necessary for their convenience and for the proper management of the road.
Every one who is driven to a station to take passage on a train can select his own conveyance, but he has no absolute *147right to insist on its admission within the station grounds. His driver has no greater right. These grounds may be, and in cities often must be, so cramped as to preclude the entrance of any vehicles so employed. Where the space is greater, the question of admitting them is to be determined wholly by the convenience of the passenger and the railroad company. That of the driver or owner of the vehicle need not be consulted, except so far as it is involved in that of those whom he is carrying to the station.
In regulating matters of this kind, a wide discretion is necessarily entrusted to the managers of the railroad. They are in a situation which should make them the best judges of what promotes the comfort of those who ride upon their road. Courts will always be slow to pronounce unreasonable any rule purporting to be directed towards that end, which they have deliberately adopted.
That now under review cannot fairly be construed to prevent the driver of any vehicle from entering the station grounds of the plaintiff to fulfill a contract of employment with a passenger or intending passenger. It forbids him from entering such grounds to solicit such business, or to ply there the business of a hack driver or baggage expressman. The latter prohibition, when found in a regulation of this nature, cannot be taken to cover the pursuit of such business by the conveyance of a passenger or his luggage in the execution of a lawful contract already made. The word “ ply ” imports the performance of repeated acts of the same kind. A reference to plying a business at a certain place ordinarily imports that such place is a seat of the business, and such in law is its meaning as used in the rule now in question.
It appears from the complaint that the station grounds at Middletown are sufficiently large to allow the establishment there of a public stand at which to ply the carriage and express business, and also that an exclusive privilege for maintaining such a stand there has been granted by the plaintiff to a third party.
Such a grant was within its lawful powers, provided its terms were not inconsistent with the reasonable accommoda*148tion of the passengers upon its road. Nothing appears on the record to indicate any such inconsistency. It may well be more convenient for them to deal with a single local carrier, than to be met, on alighting from their train, by importunate solicitations from a number of rival competitors for their custom; and in the absence of averments to the contrary, it is to be presumed that the prices at this stand are fair and the service sufficient. If any of them prefer that of some other person, they can secure it by an order in advance, which would justify his entrance on the grounds; or by passing by the stand established there and going into the streets outside, to engage whomsoever they think fit.’
It follows that the defendant had no right to enter the Middletown station grounds for the purpose of soliciting business.
It is contended, however, that be this as it may, an injunction was not the proper remedy.
The averments that the defendant had inflicted great damage on the plaintiff, and had not sufficient property, subject to execution, to respond to the judgments, should he be sued at law, were statements and sufficient statements of fact. It would not have been good pleading to set out the evidence which might be adduced in their support. Enough circumstances were elsewhere disclosed to show that the damage might be great from the obstruction caused by the presence of intruders to the expedition of trains and the proper management in general of the plaintiff’s business.
A judgment at law, also, would be no guaranty against future trespasses, and it is explicitly alleged that these are contemplated and threatened. Such wrongs in respect to land in the use of which the public interest is involved may be prevented by injunction. Burlington v. Schwarzman, 52 Conn. 181, 184; Stamford v. Stamford Horse R. Co., 56 id. 381, 395.
The action is not barred because Carrier, who holds the exclusive privilege in which the defendant seeks to share, could have brought a similar one or may have brought this one. It is immaterial to the defendant who is paying the *149expenses of the litigation or directing its course. He has violated the right of possession which exists in favor of the plaintiff as to its Middletown station grounds, and is answerable to an action in its favor precisely as if its contract with Carrier had never been made. Had Carrier sued at law in the plaintiff’s name, the damages recovered would have been those only which had been suffered by the plaintiff. This remedy in equity also stands upon its rights, not his.
The complaint was sufficient if, upon any state of proof which its allegations justified, the court could, in the reasonable exercise of judicial discretion have granted an injunction. Tested by this criterion (and without intending to determine whether one should or should not issue in this cause), the demurrer should have been overruled.
There is error and the judgment of the Superior Court is set aside.
In this opinion the other judges concurred.